NO. 07-00-0439-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                  DECEMBER 21, 2001

                          ______________________________


                          VICTOR L. JACKSON , APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 338TH DISTRICT COURT OF HARRIS COUNTY;

                  NO. 838752; HONORABLE ELSA ALCALA, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


       On May 19, 2000, appellant Victor L. Jackson pled guilty to the offense of

aggravated robbery without an agreed recommendation as to punishment. After a pre-

sentence investigation was conducted, the court assessed punishment on July 31, 2000,

at ten years confinement in the Institutional Division of the Department of Criminal Justice.

Appellant gave timely notice of appeal from that conviction.
       Appellant’s appointed counsel has now filed a motion to withdraw together with an

Anders brief. See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). In that brief, she certifies that, after careful examination of the record, she has

concluded that appellant’s appeal is without merit. Along with her brief, she has attached

a copy of a letter informing appellant of her intent to withdraw and of his right to file a pro

se brief. Appellant filed several motions for extension of time to file his brief, and the last

extension gave appellant 30 days from June 11, 2001, to file a brief. No such brief was

ever filed, and the State has waived any remaining time in which to file its brief.


       In considering federal constitutional matters of this type, we face two interrelated

tasks as we consider counsel’s motion to withdraw. We must satisfy ourselves that the

attorney has provided the client with a diligent and thorough search of the record for any

arguable claim that might support the client’s appeal, and then we must determine whether

counsel has correctly concluded the appeal is frivolous. See McCoy v. Court of Appeals

of Wisconsin, 486 U.S. 429, 442, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988); High v. State,

573 S.W.2d 807, 813 (Tex.Crim.App. 1978).


       Appellant waived the right to have a court reporter record his plea of guilty, so the

only record before us shows that appellant knowingly and voluntarily waived his right to

trial by jury and pled guilty to the offense. The record also indicates he was properly

admonished. Furthermore, at the sentencing hearing, appellant’s counsel called several

witnesses to the stand in an attempt to obtain probation for appellant. However, the court



                                              2
assessed punishment at ten years confinement, which was within the authorized range of

punishment for the charged offense. Thus, we have made an independent examination

of the record to determine whether there are any arguable grounds which might support

the appeal. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991). Finding

none, we are in agreement with counsel that the appeal is without merit and is therefore

frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974).


      Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                               John T. Boyd
                                                Chief Justice

Do not publish.




                                           3